Case 9:20-cv-00076-DWM Document 37 Filed 06/25/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA JUN 25 2099
MISSOULA DIVISION Clek Us pa.
District OF Mort Court
Mreouis
Sx*ng?els | Suwetém / Ksuktitmumat CV 20-76-M-DWM

’A-katmukwa’its, Incorporated, d/b/a
Energy Keepers, Incorporated,

Plaintiff, ORDER
v.
HYPERBLOCK LLC, et al.,

Defendants.

 

 

This suit arises out of an agreement for the sale of electric power to a
cryptocurrency operation in Bonner, Montana. In July 2016, Sxnq?els |
Suweém/Ksuktitmumat ’A-katmukwa’its, Inc., d/b/a Energy Keepers, Inc.
(“Energy Keepers”) contracted to sell electricity to power Project Spokane LLC’s
cryptocurrency mine. (Doc. 6 at J 8; Doc. 6-1.) In July 2018, Project Spokane
assigned the contract to Hyperblock LLC, with Energy Keepers’ consent. (Doc. 6
at | 34; Doc. 9-1 at 55—56.) Hyperblock LLC stopped paying for electricity in
February 2020. (Doc. 6 at {J 40, 41, 43, 44, 47.) In May, Energy Keepers
discontinued service and terminated the contract. (/d. at J] 45, 46, 48.)

Energy Keepers claims that Hyperblock LLC owes it $3,691,604.12 plus

interest under the contract. (/d. at J 48.) Energy Keepers also claims that Project
1
Case 9:20-cv-00076-DWM Document 37 Filed 06/25/20 Page 2 of5

Spokane and its sole member Sean Walsh are liable as alter egos of Hyperblock
LLC. On May 27, 2020, Energy Keepers filed this breach of contract suit, (Docs.
1, 6), along with a motion for a temporary restraining order and preliminary
injunction prohibiting Project Spokane, Walsh, and Hyperblock LLC from
transferring any assets pending resolution of this action, (Docs. 3, 8). Specifically,
Energy Keepers sought to bar the public sale of the cryptocurrency operation’s
assets planned for June 3, 2020. (Doc. 9 at 34; Doc. 9-2.)

On May 29, 2020, the Court denied the motion for a temporary restraining
order because Energy Keepers had not shown that it would suffer immediate and
irreparable injury and had failed to adequately explain why notice should not be
required. (Doc. 11.) However, the Court indicated it would promptly consider the
motion for preliminary injunction. (/d. at 4.) Project Spokane and Walsh
(collectively “Project Spokane”) filed their response brief on June 15, 2020. (Doc.
28.) Hyperblock LLC has yet to appear. A hearing was held June 25, 2020. (Doc.
21.) For the following reasons, the motion is denied.

ANALYSIS

A district court’s power to grant injunctive relief derives from traditional
principles of equity jurisdiction. Grupo Mexicano de Desarrollo S.A. v. Alliance
Bond Fund, Inc., 527 U.S. 308, 318 (1999). In Grupo Mexicano, the Supreme

Court held that, in actions for money damages, district courts have no authority to
Case 9:20-cv-00076-DWM Document 37 Filed 06/25/20 Page 3 of 5

enjoin defendants from disposing of their assets when the plaintiff has no lien or
equitable interest at stake. Jd. at 310, 333. However, the prohibition only applies
in cases seeking exclusively money damages. See Johnson v. Couturier, 572 F.3d
1067, 1083-84 (9th Cir. 2009); In re Focus Media Inc., 387 F.3d 1077, 1084-85
(9th Cir. 2004).

Here, Energy Keepers alleges only breach of contract claims and seeks only
money damages. (Doc. 6 at J] 52-94.) Nonetheless, Energy Keepers argues that
its claims are equitable in nature because they are premised on an alter ego theory
of liability. It bases this argument on the Montana Supreme Court’s description
that “[p]iercing the corporate veil is an equitable remedy used to curb injustices
resulting from the improper use of a corporate entity.” Hando v. PPG Indus., Inc.,
771 P.2d 956, 960 (Mont. 1989) (emphasis added). However, the state court’s
characterization is not dispositive of the Court’s power to issue a preliminary
injunction. See Sonner v. Premier Nutrition Corp., F.3d __, 2020 WL 3263043,
at *4 (9th Cir. June 17, 2020) (“[A] federal court’s equitable authority remains
cabined to the traditional powers exercised by English courts of equity, even for
claims arising under state law.”)

Although alter ego doctrine has roots in both law and equity, an alter ego
lawsuit is legal in nature where, as here, the plaintiff seeks only money damages.

Wm. Passalacqua Builders, Inc. v. Resnick Developers S., Inc., 933 F.2d 131, 136
Case 9:20-cv-00076-DWM Document 37 Filed 06/25/20 Page 4 of 5

(2d Cir. 1991); JSC Foreign Econ. Ass’n Technostroyexport v. Int’l Dev. & Trade
Servs., Inc., 295 F. Supp. 2d 366, 389 (S.D.N.Y. 2003). That is because the alter
ego doctrine is not an independent cause of action but merely a means of imposing
liability. Five Points Hotel P’ship v. Pinsonneault, 697 F. App’x 549, 550 (9th
Cir. 2017). Accordingly, it does not transform the nature of a case from legal to
equitable. United States ex rel. Bibby v. Mortg. Inv’rs Corp., No. 1:12-CV-4020-
AT, 2017 WL 8218294, at *12 (N.D. Ga. Sept. 8, 2017); RBS Citizens, NA v. M-59
Tel. Petroleum LLC, No. 2:12-cv-11193, 2013 WL 508324, at *2 (E.D. Mich. Feb.
12, 2013); Hitachi Med. Sys. Am., Inc. v. Branch, No. 5:09-cv-1575, 2010 WL
3941824, at *7-8 (N.D. Ohio Sept. 14, 2010).

Nor does state law authorize the Court to issue the injunction. Federal
courts sitting in diversity apply federal procedural law and state substantive law.
Sonner, 2020 WL 3263043, at *3. Law is classified as “substantive” if it is
outcome-determinative. Jd. This principle has been applied to disallow “a party
suing in diversity to obtain an injunction if state law clearly rejects the availability
of that remedy.” Sims Snowboards, Inc. v. Kelly, 863 F.2d 643, 647 (9th Cir.
1988). Sims instructs that state law may prohibit an injunction where the issue is
outcome determinative. However, the converse is not true. Indeed, “[i]t has been
a fundamental principle for well over a century that state law cannot expand or

limit a federal court’s equitable authority.” Sonner, 2020 WL 3263043, at *4. In

4
Case 9:20-cv-00076-DWM Document 37 Filed 06/25/20 Page 5of5

any event, the injunction here is not outcome determinative. Contrary to Energy
Keepers’ position, Montana’s broad allowance of preliminary injunctions, see
Mont. Code Ann. § 27-19-201, has no bearing on this case.
CONCLUSION
IT IS ORDERED that Energy Keepers’ motion for preliminary injunction

(Doc. 8) is DENIED.

DATED this ZS day of June, 2020. 4

  
 

12105 FM.

. Molloy, District Judge
United States District Court
